           Case 5:18-cr-00196-HE Document 64 Filed 12/10/18 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT FOR THE

                          WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                          )
                                                   )
                         Plaintiff,                )
                                                   )
                  -vs-                             )        No. CR-18-196-HE
                                                   )
.\\G   T]I,A   D.\\\'\   SH   EPHEITD              )        Violation:   21 U.S.C. $ 8at(a)(1)
                                                   )
                         Defendant.                )

                         SUPERSEDING INFORMATION
The United States Attomey charges:

                                                 COUNT I
                               (Possession      with Intent to Distribute)

                  On or about hne 22,2018, in Beckham County, in the Westem District                   of

Oklahoma,

                                      ANGELA DAWN SHEPHERD-.

knowingly and intentionally possessed with intent to distribute a quantity of a mixture or

substance containing a detectable amount of methamphetamine, its salts, isomers, or salts

of its isomers.   a Schedule   II controlled     substance.

                  All in violation of Title       2l   , United States Code,   Section   841 (a)( I ), the

penalty for which is found atTitle       21,,   United States Code, Section 841(bXlXC).

                                                              ROBERT J. TROESTER
                                                              First Assistant U.S. Attorney

                                                               ttli,,ltrtaal,Wdw4
                                                              NICHOLAS J. PATTERSON
                                                              Assistant U.S. Attorney
